 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
     SAMUEL LOVE,                                 )        Case No. 5:18-cv-01355-RGK-KS
11                                                )
                            Plaintiff(s),         )
12                                                )        ORDER DISMISSING ACTION FOR
            vs.                                   )        LACK OF PROSECUTION
13                                                )
     BEATRIZ MORALES, et al.,                     )
14                                                )
                            Defendant(s).         )
15                                                )
                                                  )
16
17          Based on the notice of settlement filed by plaintiff on December 4, 2018, on December 7,
18   2018, the Court issued an Order for the parties to file a Joint Stipulation for Dismissal within 10
19   days or as soon thereafter as reasonable. As of this date, the stipulation has not been filed.
20   Therefore, the matter is dismissed for lack of prosecution.
21          IT IS SO ORDERED.
22
     Dated: February 15, 2019
23                                                         R. GARY KLAUSNER
                                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
